DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 5 May 2022.
Claims 3-4 and 7 are cancelled.
Claims 2 and 6 are original.
Claims 1 and 5 are currently amended.
Claims 1-2 and 5-6 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 5 are objected to for failing to comply with 37 CFR 1.121(c)(2) – “When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims”. In particular the limitation of “performing the time series forecasting … are in a time series” (current claim listing) was changed from “performing the time series forecasting … are in the said time series” (claim 1 in listing filed 2 August 2019) and “performing the time series forecasting … are in said time series” (claim 5 in listing filed 2 August 2019); however, there is no indication of the removal of the terms “the said” (claim 1) and “said” (claim 5). The changes were made to adopt the recommendation made in the Office Action filed 16 February 2022 (see page 4, first paragraph). With the exception of missing markup, Applicant’s reply substantially responds to the issues presented in the non-final Office Action filed 16 February 2022 and is a bona fide attempt to advance prosecution. This minor deficiency is noted in the interest of clarity of the record and no correction is required.

Claim 1 is objected to because of the following informalities:  The claim recites “a processing subsystem operatively coupled to the memory, and configured to: … tracking the performance”. The phrase “a processing subsystem operatively coupled to the memory, and configured to: … track the performance” is recommended.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  The claims recite “build a prediction model” followed by “build prediction model” [“tracking” step], “the prediction model” [“score” step], and “the built prediction model” [“present” step], i.e. differing nomenclature in the references to “a prediction model”. The phrases “the prediction model” [“tracking” step], “the prediction model” [“score” step], and “the . Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  The claims recite “building … a prediction model” followed by “build prediction model” [“tracking” step], “the built prediction model” [“scoring” step], and “the built prediction model” [“presenting” step], i.e. differing nomenclature in the references to “a prediction model”. The phrases “the prediction model” [“tracking” step], “the . Appropriate correction is required.

Claims 1 and 5 are objected to because of the following informalities:  The claims recite “the performance” [in the “tracking” step]. There is insufficient antecedent basis for this limitation in the claims. The phrase “a performance” is recommended. Appropriate correction is required.

Claims 1 and 5 are objected to because of the following informalities:  The claims recite “the user” [in the “tracking” step]. There is insufficient antecedent basis for this limitation in the claims. The phrase “a user” is recommended. Appropriate correction is required.

Claims 1 and 5 are objected to because of the following informalities:  The claims recite “the predicted result” [in the “present[ing]” step]. There is insufficient antecedent basis for this limitation in the claims. The phrase “a predicted result” is recommended. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 5, the phrases "such as” and “may be" render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In particular, it is not clear as to whether the “one or more forms” must comprise one or more of “a graph, a chart, a table or an insight wherein, the insight may be a textual insight in a natural language”. Further it is not clear as to whether the “insight” must comprise “a textual insight in a natural language”. Given that the “such as” and “may be” limitations have been added to the “present … in one or more forms” (previously found in claims 4 and 7, now incorporated into the independent claims), it is assumed that these are intended to further limit the “one or more forms” [see also Remarks filed 5 May 2022 at page 19, paragraph 1]. The phrase “present the predicted result of the built prediction model in one or more forms wherein the one more forms comprise a graph, a chart, a table or an insight wherein, the insight comprises a textual insight in a natural language” is recommended. For the purposes of further examination, the claim is interpreted as if reciting the recommended language.
Regarding claims 2 and 6, the claims inherit the deficiencies of claims 1 and 5, respectively, but do not resolve the clarity issues. Accordingly, the claims are rejected under the reasoning provided for claims 1 and 5.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites “A system … comprising: a memory … a processing subsystem operatively coupled to the memory”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of machines.
Step 2A – prong one:
The claim recites “to build and score predictive model for numerical attributes [by] select one or more numerical variables from the plurality of data sets based on a plurality of parameters, wherein the plurality of parameters comprises at least one of a use case, a statistical influence and a previous predictive sample; apply feature engineering and transformation on the one or more numerical variables to extract a plurality of features from the plurality of data sets; perform one of a time series forecasting and a regression technique on the one or more numerical variables based on the plurality of features extracted, wherein performing one of the time series forecasting and the regression technique on the one or more numerical variables comprises: performing the time series forecasting on the one or more numerical variables when the one or more numerical variables of the plurality of data sets are in a time series; running the regression technique on the one or more numerical variables when the one or more numerical variables are not in said time series; evaluate and select prediction technique using the regression technique based on a plurality of elements; wherein the plurality of elements comprises at least one of a data quantity, a data volume, a computational resource, a data type, a use case, a plurality of features, a plurality of model performance and a historical model; build a prediction model based on chosen prediction technique using one of the time series forecasting and the regression technique; tracking the performance of build prediction model … and adjusting the plurality of parameters based on a feedback generated; score the prediction model based on the performed one of the time series forecasting and regression technique; and predict the one or more numerical variables based on an obtained score” which is a process which may be performed mentally with or without physical aid, e.g. evaluating a selected list of observations to extract features (e.g. a trend, a periodicity, etc) and either forecasting (e.g. graphing a curve with extrapolated data) or regression (e.g. graphing a line judged to best fit the observations), regression over residuals (e.g. graphing a line judged to best fit the residuals), evaluating the result or the model when applied to new data, scoring the models, and using the highest scoring model to make predictions (e.g. using the graphed data).
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception [see MPEP 2106.04(a)(2) III].
Step 2A – prong two:
The claim recites “a memory configured to store a plurality of data of sets acquired from one or more sources; a processing subsystem operatively coupled to the memory, and configured to: [carry out the method] … alerts the user if any detonation in accuracy is found … present the predicted result of the built prediction model in one or more forms such as a graph, a chart, a table or an insight wherein, the insight may be a textual insight in a natural language” which is mere instruction to implement the judicial exception using a computer; and does not integrate the judicial exception into a practical application [see MPEP 2016.04(d) and MPEP 2106.05(f)].
Considering the claim as a whole, there is the judicial exception with instruction to implement the exception using the computer.
Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong one, there is instruction to implement the judicial exception on a computer; however, this does not amount to significantly more than the judicial exception itself [see MPEP 2016.05(f)].
Considering the claim as a whole, there is the judicial exception with instruction to implement the exception using the computer.
Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.

Regarding claim 2:
The claim recites “wherein the plurality of data sets are acquired from at least one of a web, a manual entry of data, a local data set an internal storage, an external storage and an experimental data set”; however, this only elaborates on the computer environment and does not change the nature of the actions of the judicial exception nor distinguish the computer such that it the claim amount to more than the judicial exception with mere instruction to apply the exception using a computer. Accordingly, the reasoning provided for claim 1 applies.

Regarding claims 5-6:
The claims recite “A method … comprising: [steps]”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes. Claims 5 and 6 are methods having steps which are among those carried out by the system of claims 1 and 2 and are rejected under the same reasoning, mutatis mutandis. Accordingly, the reasoning presented for claims 1-2 applies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tyagi (US 20150088606 A1) in view of Maheshwari (US 20170364851 A1).

Regarding claim 1, Tyagi discloses a system (as shown below) to build and score predictive model for numerical attributes (as shown below) comprising:
Examiner’s note: the citations below are primarily drawn from the “detailed description” section; please also consider, that the “summary” section at [0044]-[0100] includes similar information.
a memory configured to store a plurality of data of sets acquired from one or more sources ([0045]-[0047]: e.g. “a data collector configured to collect data from a plurality of sources including historic time series data, causal information and trend indicators, the data collector further configured to collect data corresponding to external factors including macroeconomic factors, market related factors and social media related factors … a first repository configured to store the extracted predictor data streams and elements”; [0192], [0194]);
a processing subsystem operatively coupled to the memory ([0194]: “Method steps of the invention may be performed by one or more computer processors … Generally, the processor receives (reads) instructions and data from a memory (such as a read-only memory and/or a random access memory) and writes (stores) instructions and data to the memory.”), and configured to (as shown below):
select one or more numerical variables from the plurality of data sets based on a plurality of parameters ([0109]: “The tool 100 includes a data collector 10 configured to collect data from a plurality of diversified sources including …”; [0111]: “Referring back to FIG. 1, the tool 100 further includes the extractor 12 which cooperates with the data collector 10 to receive the data collected by the data collector 10. The extractor 12 is configured to extract the predictor data streams and elements from the data collected by the data collector 10. The predictor data streams and elements extracted by the extractor 12 are utilized for the purpose of forecasting”; [0134]-[0135]: “collecting data from a plurality of sources including historic time series data, causal information and trend indicators and collecting data corresponding to external factors including macroeconomic factors, market related factors and social media related factors 200; extracting, from the collected data, the predictor data streams and elements to be used for forecasting 202”), wherein the plurality of parameters comprises at least one of a use case ([0109]: “The causal information (including external and internal) collected by the data collector 10 includes the information corresponding to at least the activities performed by relevant industries/ competitors”), a statistical influence ([0109]: “trend indicators”) and a previous predictive sample ([0109]: “the historic time series data which are deemed to have an impact on the process of forecasting”);
apply feature engineering and transformation on the one or more numerical variables to extract a plurality of features from the plurality of data sets ([0112]: e.g. “The analyzer 16 analyzes the received predictor data streams and elements and determines the characteristics of the received predictor data streams and elements. … the first analyzer 16 structurally analyzes the predictor data streams and elements by performing a plurality of tests to establish the structural characteristics of the predictor data streams and elements”, and [0113] describes clustering by characteristics, and [0115] describes classification; [0137]-[0142]: e.g. “receiving the predictor data streams and elements from the repository and analyzing the received predictor data streams and elements to identify the characteristics of the predictor data streams and elements 206; … creating sets of predictor data streams and elements appropriate for forecasting from the predictor data streams and elements by selecting, combining and transforming one or more predictor data streams and elements 210;”);
perform one of a time series forecasting and a regression technique on the one or more numerical variables based on the plurality of features extracted, wherein performing one of the time series forecasting and the regression technique on the one or more numerical variables comprises ([0116]: “the comparator 22A identifies a set of forecasting models, wherein the set includes at least one forecasting model whose properties are similar to the characteristics of a particular cluster of predictor data streams and elements”; [0144]: “comparing the characteristics with the properties and identifying a set of forecasting models containing at least one appropriate forecasting model adapted to perform a forecast using the predictor data streams and elements 220”; and as shown below):
performing the time series forecasting on the one or more numerical variables ([0056]: “the selected forecasting model is an exponential smoothing”; similar at [0084] and [0148] EN: exponential smoothing is a time series forecasting approach, see for example Alon at §4.2.1  and Maheshwari (US 20170364851 A1) for the regularity of intervals used, e.g. trend and seasonal index);
running the regression technique on the one or more numerical variables ([0112]: “in case of regression models, data completeness is established by ensuring that all the independent causal factors are used in the process of model development … Thus, data completeness is determined by using shrinkage regression techniques to obtain the most appropriate set of causals.”; similar at [0148]);
evaluate and select a prediction technique using the regression technique based on a plurality of elements ([0115]-[0118]: e.g. “removal of specification bias using step-wise regression or Bayesian shrinkage),) … Subsequent to the comparison of the characteristics of predictor data streams and elements and the properties of each of the clustering models, the comparator 22A identifies a set of forecasting models, wherein the set includes at least one forecasting model whose properties are similar to the characteristics of a particular cluster of predictor data streams and elements. … The tool 100 further includes a selection module denoted by the reference numeral 26 which receives the set of ranked forecasting models and selects the forecasting model with a match rank”; [0143]-[0145]); wherein the plurality of elements comprises at least one of a data quantity, a data volume, a computational resource, a data type, a use case, a plurality of features, a plurality of model performance and a historical model ([0115]: e.g. “where the predictor data streams and elements are separated by certain units of time and cyclical data pattern … detailed characteristics include trend identification (the different mechanisms that the model offers for identifying trended time-series data, the different types of trended patterns supported: linear, non-linear, trend integration into forecast: additive or multiplicative, automated or manual [related to quantity, volume, type, and model perfomance] … ”; [0109]: “Point of Sales terminal [computational resource]”; “use case” and “historical model” as for claim 1; any combination is a “plurality of feature”);
build a prediction model based on chosen prediction technique using one of the time series forecasting and the regression technique ([0121]: “The forecasting engine 28 further includes a processor 28C which is configured to process the appropriate set of forecasting parameters and the corresponding optimal parameter values in accordance with the selected forecasting model, to generate a forecast.”; [0149]-[0151]: “automatically select an appropriate set of forecasting parameters and corresponding optimal parameter values … diagnosing the generated forecast and identifying at least one forecast error criteria corresponding to the generated forecast 234”);
tracking the performance of build prediction model ([0123]-[0124]: e.g. “The forecast bias is analyzed as follows: The various properties of forecast bias including the magnitude, variance and the pattern of the bias are identified and analyzed. The time-phased change in the aforementioned properties is utilized to diagnose the potential cause of the forecast error. … Similarly, the forecast error pattern is determined. These patterns may be monotonous, random or repeated.”; [0172]-[0173]: “identifying at least one forecast error criteria for the selected forecasting model and calculating the forecast error based on a subset of the forecast error criteria … analyzing the forecast bias and forecast error pattern corresponding to the forecast error criteria and determining their characteristics”) and adjusting the plurality of parameters based on a feedback generated ([0130]-[0131]: e.g. “The error correction engine suggests optimal values for the parameters which provide for the most consistent error reduction, in respect of a received forecast error scenario. … The forecasting engine 34 ensures that any predefined error scenarios are automatically addressed by making the required changes to the forecasting model being used.”; [0178]-[0179]: e.g. “receiving at an error correction engine, the forecast error scenarios and evaluating the received forecast error scenarios and matching the received forecast error scenarios with the modified error causing parameters … . … identifying the modified error causing parameters that give rise to each of the forecast error scenarios and defining a heuristic that relates the corresponding forecast error scenario characteristics to the modified error causing parameters and automatically suggesting the optimal values corresponding to the parameters, which provide for the most consistent error reduction for a received forecast error scenario”);
score the prediction model based on the performed one of the time series forecasting and regression technique ([0122]-[0128] and [0172]-[0178]: describing using error analysis and creating a mapping between scenarios and errors. EN: determining the errors is scoring the model, see instant specification at [0025]-[0026], e.g. “the built prediction model may be scored upon matching the accuracy criteria”);
predict the one or more numerical variables based on an obtained score ([0129]-[0131]: e.g. “The forecasting engine 34 ensures that any predefined error scenarios are automatically addressed by making the required changes to the forecasting model being used.”; [0179]: “identifying the modified error causing parameters that give rise to each of the forecast error scenarios and defining a heuristic that relates the corresponding forecast error scenario characteristics to the modified error causing parameters and automatically suggesting the optimal values corresponding to the parameters, which provide for the most consistent error reduction for a received forecast error scenario 232H” EN: making predictions using the forecasting engine using the adjusted (in view of error) forecasting model.); and
present the predicted result of the built prediction model in one or more forms ([0193]-[0194]: “an output device. Program code may be applied to input entered using the input device to perform the functions described and to generate output using the output device. … These elements will also be found in a conventional desktop or workstation computer as well as other computers suitable for executing computer programs implementing the methods described herein, which may be used in conjunction with any digital print engine or marking engine, display monitor, or other raster output device capable of producing color or gray scale pixels on paper, film, display screen, or other output medium”).
Tyagi does not explicitly disclose choosing time series forecasting when the one or more numerical variables of the plurality of data sets are in the said time series;
choosing regression technique when the one or more numerical variables are not in said time series.
However, Tyagi discloses using both time series forecasting and regression techniques (e.g. “exponential smoothing” and “regression” as shown in the citations above) and Tyagi discloses the characteristics for the variables to be obtained for time series forecasting, see for example [0123]: “a trended data pattern where the predictor data streams and elements reveal a particular trend, a seasonal data pattern where the predictor data streams and elements exhibit seasonality, for example, shifting seasons and seasons of various strengths, auto-correlated patterns, where the predictor data streams and elements are separated by certain units of time and cyclical data pattern where predictor data streams and elements repeat after specific time intervals.”
And Maheshwari teaches choosing time series forecasting when the one or more numerical variables of the plurality of data sets are in the said time series; and choosing regression technique when the one or more numerical variables are not in said time series ([0029]-[0032]: e.g. “The administrator may plot a trend line using a linear regression model to predict whether current hardware is sufficient for peak months. However, linear regression does not account for seasonal fluctuations in the time-series. … Rather than relying on linear regression, an administrator may instead use a Holt-Winters forecasting model to account for seasonality in the time-series. The Holt-Winters forecasting model relies on a triple exponential smoothing function to model levels, trends, and seasonality within the time-series. … where Xt, Lt, Tt, and St, denote the observed level, local mean level, trend, and seasonal index at time t, respectively. Parameters α, β, γ denote smoothing parameters for updating the mean level, trend, and seasonal index, respectively, and p denotes the duration of the seasonal pattern.” EN: Using time series forecasting when the variables having regular intervals are in the data and that regression is suitable when the variables having regular intervals are not in the data)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Tyagi in view of the teachings of Maheshwari to include “choosing time series forecasting when the one or more numerical variables of the plurality of data sets are in the said time series; and choosing regression technique when the one or more numerical variables are not in said time series” by using the techniques under the circumstances taught by Maheshwari since Tyagi performs calculates the data necessary to make the determination and uses models suitable for using the data while Maheshwari teaches “linear regression does not account for seasonal fluctuations in the time-series” (as cited above) while “Holt-Winters forecasting model to account for seasonality in the time-series” (as cited above). In other words, Tyagi discloses the data collection, variable determination, and types of models and is merely silent as to a particular reasoning for using a particular type of model while Maheshwarmi provides the reasoning in terms of the information and models which Tyagi uses.
And Tyagi does not explicitly disclose alerts the user if any detonation in accuracy is found;
such as a graph, a chart, a table or an insight wherein, the insight may be a textual insight in a natural language.
However, Maheshwari teaches alerts the user if any detonation in accuracy is found ([0088]-[0090]: e.g. “pattern processing logic 120 may flag the part that has the largest deviation regardless of the magnitude of the deviation and bring the flagged part to the attention of the user. … pattern processing logic 120 may output an updated signature with the non-conforming parts removed and/or may identify the windows of time corresponding to non-conforming parts of the signature to alert a user. … The non-conforming data points may also be returned as output from seasonality analytic 100. This output may be useful if an administrator or other user would like to identify which points to exclude from a linear regression analysis to forecast future values.” EN: “detonation” is interpreted as deterioration or loss of accuracy in view of the description found in the specification at [0037], i.e. it indicates that a change of parameters is needed in view of the differences between actual and predicted results.);
such as a graph, a chart, a table or an insight wherein, the insight may be a textual insight in a natural language ([0089]: “pattern processing logic 120 generates an output based on the flag or truncated parts of the signature. As previously indicated, pattern processing logic 120 may output an updated signature with the non-conforming parts removed and/or may identify the windows of time corresponding to non-conforming parts of the signature to alert a user.” Fig 9B and [0103]: e.g. “FIG. 9B illustrates an example set of charts where an objective function is computed to select how many clusters to use to group instances of a daily season and where no pattern is generated in accordance with one or more embodiments.” EN: the figures may also be considered graphs.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Tyagi in view of the teachings of Maheshwari to include “alerts the user if any detonation in accuracy is found” and “such as a graph, a chart, a table or an insight wherein, the insight may be a textual insight in a natural language” by outputting the patterns (predictions) since “For instance, if the user has asked to validate the seasonality between Monday to Friday, pattern processing logic 130 may detect that there is a stronger strength between Monday to Thursday and that Friday is reducing the strength of the seasonality. This information may be provided to the user so that they may perform analytic operations using a stronger seasonal pattern” (Maheshwari:[0056]) and “This output may be useful if an administrator or other user would like to identify which points to exclude from a linear regression analysis to forecast future values.” (Maheshwari:[0090]).
	
Regarding claim 2, Tyagi discloses the system as claimed in claim 1, wherein the plurality of data sets are acquired from at least one of a web, a manual entry of data, a local data set an internal storage, an external storage and an experimental data set ([0109]: “The data sources from where the data is collected by the data collector 10 include traditional resources such as store POS (Point of Sales) terminals, supply chain data, and the like.”; [0134]: “collecting data corresponding to external factors including macroeconomic factors, market related factors and social media related factors”).

Regarding claims 5-6, the claims recite the same substantive limitations as found among those of claims 1-2, and are rejected using the same teachings.

Response to Arguments
Claim Objections
The prior objections are withdrawn; however, new objections are made in view of the amendment to the claims.

35 U.S.C. § 101
Step 2A:
Applicant (P7:¶1-P9:¶1):
The Applicants submits that independent claims 1 and 5, as amended, is not directed to any law of nature, natural phenomenon or abstract idea. Rather, the claimed method is directed to a particular method for an improved system and method to build and score predictive model for numerical attributes.
In other words, the method relates to a means of providing an improved system and method to build and score predictive model for numerical attributes (as recited in specification paragraph [0005] and [0006).
The method steps claim pure technical features of the invention. The paragraphs [0019] and [0022] of the Applicants claimed invention recites that [citation of specification omitted].
It is evident from above that the steps described above cannot be achieved by a human, as it purely requires a machine for performing the steps. The method step describes about not only applying feature engineering and transformation on the one or more numerical variables to extract a plurality of features from the plurality of data sets, but also identify whether one or more numerical variables are in time-series or not and accordingly the system is decides to perform time-series forecasting or regression technique on the one or more numerical variables. Upon deciding if one or more numerical variables are not in time-series, then the system intelligently select the required machine learning model for estimating one or more relationships among the one or more variables. Based on this, the right prediction method is selected and build a prediction model.
Also, it is evident from the above that building predictive model is a process that used data mining, data pre-processing, feature engineering, statistical modelling and machine learning to estimate the future values of the chosen target variable. Predicting a prediction model based on a score obtained from performing time series forecasting or regression technique requires machine intelligence to identify the numeric variables as timeseries or not and based on the identification right prediction machine learning model is identified. Therefore, it is not an abstract idea since it needs that much intelligence to understand the numerical variables collected, performing feature engineering and transformation to identify features and determine whether the collected numerical variables are in time-series or not, based on the validation of variables performing time-series forecasting or regression techniques by intelligently selecting right machine learning model to predict the prediction model accordingly.
As will be appreciated, the claimed method involves various steps of machine-level analysis and processing of information. Therefore, the claimed method is directed to a patent eligible subject matter (Step 2A: No).
Examiner’s response:
The examiner respectfully disagrees.
As regards the citation of the specification, the argument has emphasized portions found in the claims, but does not point how these amount to more than a mental concept, i.e. it cites the subject matter and alleges that it “is evident” that the process cannot be achieved by a human. The examiner disagrees as shown in the rejection.
As regards “it purely requires a machine for performing the steps”, as noted in the rejections, the claimed requirement for a computer amounts to mere instruction to implement the exception.
As regards “that building predictive model is a process that used data mining, data pre-processing, feature engineering, statistical modelling and machine learning to estimate the future values of the chosen target variable”, this does not point to how the claimed steps are not part of a mental process.
For these reasons the argument is unpersuasive.

Applicant (P9:¶1-P9:¶2):
Examiner: The argument of this section are similar to those of the preceding section, i.e. the process requires a computer. The examiner respectfully disagrees as noted above.
The argument also alleges that the steps provide a technical advancement; however, as shown in the rejection, the process is a mental concept and the computer merely provides an environment in which to implement the judicial exception. Accordingly, the argument is unpersuasive.

35 U.S.C. § 103, Obviousness
Applicant (P12:¶1-P15:¶1):
… [The argument cites the claim and the teachings of Tyagi cited in the rejection]
It is evident from the above that Tyagi describes about collecting data from a plurality of diversified sources including historic time series data, causal information and trend indicators. But Tyagi fails to disclose whether the collected data is a numerical variables which is a quantifiable characteristic whose values are numbers. The collected data in Tyagi includes historic time-series data, casual information and trend indicators and in Maheshwari the collected data is time-series data which are different from the numerical variables selected based on parameters in the Applicant's claimed invention.
Examiner’s response:
The argument merely cites the claim language and the prior art; and alleges “Tyagi fails to disclose whether the collected data is a numerical variables which is a quantifiable characteristic whose values are numbers”. The examiner respectfully disagrees. In particular, the “predictor data streams and elements” of Tyagi are “quantifiable characteristic[s] whose values are numbers”, see also the citation for Tyagi at [0111], i.e. “The extractor 12 is configured to extract the predictor data streams and elements from the data collected by the data collector 10. The predictor data streams and elements extracted by the extractor 12 are utilized for the purpose of forecasting”. The examiner respectfully submits that such extraction from “time series” data is “a quantifiable characteristic[s] whose values are numbers”.

Applicant (P15:¶2-P17:¶2):
… [the claim language omitted]
… [prior art citations omitted]
Tyagi fails to teach or suggest about evaluating and selecting a prediction technique using regression technique based on a plurality of elements; wherein, the plurality of elements comprises at least one of a data quantity, a data volume, a computational resource, a data type, a use case, a plurality of features, a plurality of model performance and a historical model.
Also, as can be clearly seen from the above, Tyagi describes about a classifier the model supporting various data patterns, data streams and different types of trend patterns. However, the described data patterns are different from the Applicant's claimed invention elements which are used for evaluating and selecting a prediction technique using a regression technique. Tyagi nowhere discloses about a plurality of elements which comprises at least one of a data quantity, a data volume, a computational resource, a data type, a use case, a plurality of features, a plurality of model performance and a historical model. Also, Tyagi fails to describe about evaluating and selecting a prediction technique using the plurality of abovementioned elements.
Further, Maheshwari is also entirely silent about evaluate and select a prediction technique using the regression technique based on a plurality of elements; wherein the plurality of elements comprises at least one of a data quantity, a data volume, a computational resource, a data type, a use case, a plurality of features, a plurality of model performance and a historical model.
Examiner’s response:
The argument merely cites the claim language and prior art; and asserts that there are differences without particularly pointing out the differences. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant (P17:¶3-P18:¶2):
Applicants submit that neither Tyagi nor Maheshwari discloses about tracking the performance of build prediction model and alerts the user if any detonation in accuracy is found, and adjusting the plurality of parameters based on a feedback generated.
On the contrary, Maheshwari on paragraph [0099] recites: "In addition or as an alternative to capacity planning operations, other responsive action that are associated with a detected pattern may be taken. Examples may include, without limitation, sending notifications, recommendations, and/or other messages to an administrator to alert them when large highs are anticipated, performing maintenance operations when seasonal lows are anticipated, and adjusting system configurations. Thus, a variety of different responsive actions may be taken by one or more computing systems in response to detecting a particular pattern. As previously indicated, these actions may help improve the efficiency of resource utilization within these systems."
The responsive actions taken in Maheshwari is in response for a particular pattern detection. And these actions are taken to help to improve the efficiency of resource utilization within the systems. However, in Applicant's claimed invention, upon building a prediction model, the system tracks the performance of the model and if there is any detonation in accuracy of the said model, then an alert is generated to user and accordingly a plurality of parameters is adjusted based on the generated feedback. The Applicant's claimed invention paragraph [0039] recites: [citation omitted].
Also, Tyagi is entirely silent about tracking the performance of build prediction model and alerts the user if any detonation in accuracy is found, and adjusting the plurality of parameters based on a feedback generated.

Examiner’s response:
The examiner respectfully disagrees. The argument points to [0099] of Maheshwari; however, as shown in the rejection Tyagi teaches tracking the model performance and Maheshwari teaches alerting a user (in the context of tracking performance) at [0088]-[0090]; and the combined teachings make obvious the limitation. Note that this limitation was not previously found in the claims and the newly cited portion of Maheshwari and associated reasoning for the combination was necessitated by the amendment.

Applicant (P18:¶3-P19:¶1):
Applicants submit that neither Tyagi nor Maheshwari discloses about present the predicted result of the built prediction model in one or more forms such as a graph, a chart, a table or an insight wherein, the insight may be a textual insight in a natural language.
On the contrary, Tyagi on paragraphs [0193-0194] describes about output devices and input devices as a generic statement for implementing computer program product. However, in the Applicant's claimed invention, the display device is configured to present the prediction results to the user in the form of a graph, a chart, a table or an insight which may be a textual insight in a natural language. It is clear that the displays and the purpose of the display are different in Tyagi when compared with the Applicant's claimed invention. Also, Maheshwari is entirely silent about displaying the prediction model results in the form of a graph, a chart, a table or an insight which may be a textual insight in a natural language.
Examiner’s response:
The examiner respectfully disagrees. In the interest of clarity, note that the claim does not require “displaying” but rather “presenting”; nevertheless, as shown in the rejection, the combination makes obvious the claim limitation [even, assuming arguendo, displaying]. The argument alleges that Maheshwari is “entirely silent”; however, as shown in the rejection Tyagi teaches presenting prediction results in one or more forms and Maheshwari teaches results in the form of charts and graphs. Note that the limitations on what comprises the “one or more forms”, e.g. “graph was not previously found in the claims and the newly cited portion of Maheshwari and associated reasoning for the combination was necessitated by the amendment.

Applicant (P19:¶2-P22:¶2):
Examiner on page no. 11 of non-final office action states that Tyagi on paragraphs [0056], [0084] and [0148] describes about performing the time series forecasting on the one or more numerical variables when the one or more numerical variables of the plurality of data sets are in a time series. Also, states that Tyagi on paragraph [0112] describes about running the regression technique on the one or more numerical variables when the one or more numerical variables are not in said time series
Applicants submit that neither Tyagi nor Maheshwari discloses about performing the time series forecasting on the one or more numerical variables when the one or more numerical variables of the plurality of data sets are in a time series and about running the regression technique on the one or more numerical variables when the one or more numerical variables are not in said time series.
Tyagi on paragraph [0056] recites [citation omitted].
Tyagi discloses about the selection of forecasting model, but the analyser described in Tyagi is more towards eliminating inter-dependent predictor variables based on the selection of a model. Further, Tyagi does not disclose about how the forecasting model is getting selected. In the Applicant's claimed invention paragraphs [0045] and [0046] clearly describes about the selection of forecasting or regression technique based on whether the numerical variables ae in time-series or not. [citation omitted]. Also, Maheshwari is entirely silent in selection of a particular model. It is mainly focused on analysing the characteristics of time-series data which is the part of basic step of the Applicant's claimed invention.
On the contrary, Maheshwari on paragraphs [0029-0032] describes about identifying seasonal variations in time-series data and relying on linear regression or forecasting model to account for seasonality in the time-series. Wherein the "season" refers to a period of time before an exhibited behavior begins to repeat itself. [citation omitted]
Clearly, from the above, it is evident that the selection of forecasting or regression techniques described in Maheshwari is not entirely based on checking whether the numerical variables collected is in time-series or not. There is no explicit support in Maheshwari related to taking decision based on analysing the collected numerical variables are in time-series or not. Here, the analysis is done on timeseries data, and they are identifying seasonality or variations in time-series data which is differ from the Applicant's claimed invention. Also, the decision to go with time-series forecasting or regression techniques all are depending on the numerical variable analysis.
The hypothetical combination of Tyagi in view of Maheshwari does not teach or suggest that [claim language omitted].
Therefore, the Applicants respectfully submit that the cited references Tyagi and Maheshwari individually or in hypothetical combination do not disclose each and every element of the currently amended independent claim 1 and 5. Therefore, the currently amended independent claims 1 and 5 are non-obvious in view of the cited references. Further, by virtue of their dependency on the currently amended independent claims 1 and 5, the claims 2 and 6 are submitted herewith, also are non-obvious.
Therefore, in light of the arguments presented above, the Applicants request the Examiner to waive the rejection of the currently amended claims 1 and 5 and claims 2 and 6.
Examiner’s response:
The argument merely presents a portion of the teachings cited in the rejection and asserts that the combination does not make obvious the claim language; however, it does not point to a difference between the elements of the prior art nor point to a flaw in the reasoning presented in the rejection, i.e. it is similar to reciting the rejection itself and disagreeing as to the obviousness. As noted, in the rejection and citations of the arguments, Tyagi discloses using both time series forecasting and regression while Tyagi discloses that regression is not suitable for periodic data (i.e. may be suitable absent periodic fluctuations, e.g. seasonal data). The examiner respectfully submits that this makes obvious how to choose between the methods used by Tyagi; and accordingly, the limitations are obvious. For these reasons the arguments are not persuasive.

Conclusion
Claims 1-2 and 5-6 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 11281969 B1
Discussing using neural network models to determine parameters for state space models in the context of time series forecasting
NEWBOLD, PAUL, AND CLIVE WJ GRANGER. "Experience with forecasting univariate time series and the combination of forecasts." Journal of the Royal Statistical Society: Series A (General) 137, no. 2 (1974): 131-146.
Discussing various time series forecasting methods and combining forecasting methods
SHANG, HAN LIN. "Functional time series forecasting with dynamic updating: An application to intraday particulate matter concentration." Econometrics and Statistics 1 (2017): 184-200.
Discussing time series forecasting including accuracy checks, using partial period data, and model updating

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147